Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-15, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, detecting a change from a reference position in a reading-depth direction based on a characteristic amount read from an image in the second wavelength range from light reflected by a surface of a recording medium, and correcting the image in the first wavelength range based on the change detected.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- READING DEVICE, IMAGE FORMING APPARATUS, AND METHOD DETECTING AND CORRECTING READING-DEPTH CHANGE BASED BY READING IMAGE IN FIRST AND SECOND WAVELENGTH RANGE---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2021 and 14 February 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of the documents cited in the IDS submissions. These references, considered by the examiner, are explained below, including those cited in the European search report by the EPO. The corresponding written opinion in the EPO report has also been considered together with a translation of JP 2012-129924 A (provided in this Office Action). The Examiner has reviewed the translation and is in not in agreement with that written opinion.  

Hamatake (JP 2012129924 A) disclose an image forming apparatus that includes projecting means that projects a predetermined pattern to an original document conveyed in an original document reading apparatus, and a reading unit of the original document reading apparatus also reads a projection image of the predetermined pattern at the time of reading the original document. The read image is input to an image processing unit, and a feature quantity detection unit 304 calculates an MTF characteristic value as feature quantity from the read projection image. The MTF characteristic value has correlation with deterioration of image quality, i.e., a blur of the image in accordance with variation of a gap, and therefore, image processing such as emphasis processing or smoothing processing is performed by a filter processing unit 305 on the basis of the MTF characteristic value, thereby suppressing deterioration of the image quality due to variation of a gap between reading means and a reading surface of an original document, without adjusting the gap at the time of reading the original document. See abstract.

Togami (JP 2011193404 A) discloses light detection apparatus, for acquiring high-quality image data regardless of characteristics of a medium, that includes a visible light detecting means for acquiring spectral characteristics of visible light from reflection light of incident light that contains visible light and visible external light, and is emitted to a medium in contact with a reflecting plane for reflecting the visible light and the visible external light, a visible external light detecting means for acquiring spectral characteristics of the visible external light from the reflection light, and a correction means for correcting the spectral characteristics of the detected visible light, on the basis of the spectral characteristics of the detected visible external light. See abstract.

Endo (JP 2008311953 A) discloses an image reader, to enhance image reading quality by eliminating a deviation of a focal position even if the deviation of the focal position of an original occurs, that includes a rod lens array 12 for converging light emitted from a transmitting light source part 2 or reflecting light source part 10 and transmitting the original 1 carried in a carrying area and a reference criterion part 8 and reflected light, and a light receiving part 13 for receiving the converged transmitting light and reflected light and converting the transmitting light and the reflected light into electrical signals, converts an electrical signals corresponding to the original 1 in the electrical signals into an image signal to output it, calculates the MTF value of an individual pixel in electrical signals corresponding to the reference criterion part 8, and outputs a correction signal corresponding to the maximum MTF value among MTF values of individual pixels. See abstract.

Hashimoto et al (JP 2021022885 A) disclose a reading device comprising reading means that reads reflected light or transmitted light from an object, first detection means that detects a reading result based on image data obtained by reading a surface of the object with the reading means, second detection means that detects a feature quantity that changes in an arbitrary direction on the basis of the image data obtained by reading the surface of the object with the reading means, and correction means that corrects the reading result detected by the first detection means by using the feature quantity detected by the second detection means. See abstract.

Nakazawa (US 20100027061 A1) discloses an image reading device that includes a charge-coupled device that generates and outputs an image signal, a timing generator that outputs a frequency-modulated clock, a modulation signal detector that detects a modulation signal being a signal corresponding to a change in frequency of the clock, an amplitude controller that controls an amplitude of the modulation signal, and a signal combining unit that superimposes the modulation signal after the amplitude is controlled on the image signal. See abstract.

Ozaki et al (US 20170295298 A1) discloses a signal processing device that includes a first adjuster, a second adjuster, and a digitizer. The first adjuster coarsely adjusts an output range of a signal input to the first adjuster to output a first signal. The second adjuster adjusts an output range of a signal more finely than the first adjuster adjusts to output a second signal. The digitizer digitizes the first signal or the second signal to output a digital signal. The digital signal has an output range of a signal that is finely adjusted with the second adjuster after being coarsely adjusted with the first adjuster. See abstract.

Shirado et al (US 20180146150 A1) disclose a photoelectric conversion device having plural photoelectric conversion pixels that includes an imaging unit, a position identifying unit, an interpolation determining unit, and an interpolation processing unit. The imaging unit generates image data for each of plural colors based on light received in the photoelectric conversion pixels. The position identifying unit detects in the photoelectric conversion pixels a defective pixel outputting an electrical signal at an abnormal level, and stores position information of the defective pixel. The interpolation deter mining unit determines, based on respective pixel values of peripheral pixels peripheral to the defective pixel, whether to perform an interpolation process on the defective pixel. The interpolation processing unit performs the interpolation process on the defective pixel when the interpolation determining unit determines to perform the interpolation process on the defective pixel. The interpolation process approximates the electrical signal of the defective pixel to an electrical signal at a normal level. See abstract.

Komatsu (US 20190199875 A1) discloses a method of generating an image from a document that includes acquiring, based on light reflected by the document, a first image signal corresponding to a plurality of components in a plurality of visible wavelength ranges and a component having a reflection absorption characteristic in an invisible wavelength range, converting the first image signal into a second image signal including a plurality of device-independent color space components and a black component, and generating image data based on the second image signal. See abstract.

Hashimoto et al (US 20190327387 A1) disclose a color inspection device that includes a reading device and circuitry. The reading device images a reference object and a color detection object to obtain readings of each of the reference object and the color detection object. The circuitry corrects the readings of the color detection object by using a correction coefficient that is generated from the readings of the reference object and color information measured for each arbitrary region of the reference object. See abstract.

Nakazawa et al (US 20200053230 A1) disclose a reading device that includes a light source, an imaging element, a controller, a correcting unit, and a notifying unit. The light source is configured to irradiate an object with light. The imaging element is configured to receive and read the light from the object. The controller is configured to control a second reading operation of reading the object with an invisible image. The correcting unit is configured to perform correction with respect to the invisible image. The notifying unit is configured to notify an outside of at least the invisible image corrected. See abstract.

Ozaki et al (US 20200120228 A1) disclose a reading device that includes a light source that irradiates a subject with scanning light, a light receiving section that receives reflection light from the subject, and circuitry to control the light source to switch on and off of the scanning light, control the light receiver to receive the reflection light from the subject for a predetermined acquisition time at a predetermined acquisition interval so as to acquire data, and calculate a difference between the data acquired while the scanning light is switched on and the data acquired while the scanning light is switched off. The predetermined acquisition time and the predetermined acquisition interval are set such that the acquisition time or a total time of the acquisition time and the acquisition interval become an integer multiple of a fluctuation cycle of a fluctuation factor. See abstract.


Ohmiya et al (US 20210014441 A1) disclose an abnormal-pixel detecting device that includes an image sensor and an image processor. The image sensor is configured to capture an image of a subject. The image processor is configured to calculate a ratio between a first plurality of pixel values captured by the image sensor and a second plurality of pixel values whose reference position is shifted relative to the first plurality of pixel values in a main scanning direction to obtain a third plurality of pixel values, and detect an abnormal pixel in the third plurality of pixel values. See abstract.

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Hashimoto (US 20210409566 A1) discloses a reading device that includes a visible light source to irradiate a subject with light having a visible wavelength, an invisible light source to irradiate the subject with light having an invisible wavelength, first and second image sensors to receive reflected light from the subject being irradiated with the light having the visible wavelength and the light having the invisible wavelength, and circuitry. The first image sensor generates visible image data containing a first invisible component, and the second image sensor generates invisible image data of a second invisible component. The circuitry removes the first invisible component contained in the visible image data using the invisible image data. The circuitry multiplies the invisible image data with the correction coefficient that absorbs an individual variation in removal of the first invisible component, and the correction coefficient is generated based on the visible image data and the invisible image. See abstract.

Nakamura (US 20200106918 A1) discloses an image correction process wherein, first image data 200 including an information recording medium 2 captured under irradiation of light of the first wavelength range are acquired. Then, an inclination angle of the information recording medium 2 is calculated based on the first image data 200 having been acquired. Next, second image data 220 are acquired which are captured at the same position under irradiation of light of the second wavelength range whose wavelength range is different from the first wavelength range. The second image data 220 include the information recording medium 2 in which contrast of its outline is low. Then, an angle of the information recording medium 2 is corrected for the second image data 220 by the calculated inclination angle. A turning position data transmission process in this embodiment is performed mainly by the control part 11 which cooperates with the respective parts and utilizes hardware resources to execute the control program stored in the storage part 12. See par. 60 and flow chart shown in FIG. 3.

Nakamura (US 20200106919 A1) discloses an image processing device including a first image acquisition part configured to acquire first image data including an information recording medium captured under irradiation of light of a first wavelength range, an angle calculation part configured to calculate an inclination angle of the information recording medium based on the first image data, a second image acquisition part configured to acquire second image data including the information recording medium captured at the same position under irradiation of light of a second wavelength range which is different from the first wavelength range and in which contrast of an outline of the information recording medium is low, and an angle correction part configured to prepare corrected image data of the second image data in which an angle correction of the information recording medium is performed based on the inclination angle calculated by the angle calculation part. See abstract, Fig. 2, and flow chart shown in FIG. 3.

Sugiyama et al (US 6765206 B2) disclose reading an image of an object illuminated with light of a first wavelength range, reading an image of an object illuminated with light of a second wavelength range different from the first wavelength range, and correcting a difference between the images of the object, caused by a difference in an image formation position resulting from the light of the first wavelength range and the light of the second wavelength range entering through an optical system to form the respective image of the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 July 2022